Citation Nr: 0215150	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  99-02 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for a left knee 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1987 to April 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted an increased evaluation of 10 percent for the 
veteran's service-connected left knee disorder.  He 
subsequently perfected a timely appeal regarding the 
evaluation assigned for that disability.  During that stage 
of the appeal, the RO issued a Statement of the Case (SOC) in 
December 1998 and a Supplemental Statement of the Case (SSOC) 
in April 2002.

In a Substantive Appeal (VA Form 9) dated in December 1998, 
the veteran indicated that he wished to appear for a personal 
hearing before a Hearing Officer at the RO.  The requested 
hearing was subsequently scheduled, and he was notified of 
the date and time of this hearing in a March 1999 letter.  
However, he failed to report for this hearing.  Thereafter, 
in an April 1999 statement, the veteran's accredited 
representative requested that the personal hearing be 
rescheduled because the veteran had been unable to appear for 
his previous hearing due to transportation difficulties.  The 
new hearing was scheduled, and he was notified of the date 
and time of this hearing in a May 1999 letter.  Shortly 
thereafter, the veteran's hearing had to be rescheduled, and 
the veteran was notified of the date and time of this hearing 
in a June 1999 letter.  However, he subsequently failed to 
report for this hearing.  To date, the veteran has not 
expressed a desire for another opportunity to appear for a 
personal hearing.


FINDING OF FACT

The veteran failed, without good cause, to report for a 
medical examination which was scheduled for April 2002 to 
evaluate the severity of his service-connected left knee 
disorder.


CONCLUSION OF LAW

The claim of entitlement to an increased evaluation for a 
left knee disorder, currently evaluated as 10 percent 
disabling, is denied as a matter of law.  38 C.F.R. § 3.655 
(2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In January 1996, shortly before his separation from service, 
the veteran filed a formal claim of entitlement to service 
connection for the residuals of a left knee injury.  Shortly 
thereafter, in a May 1996 letter, the RO advised the veteran 
that it was necessary for him to report for a VA examination.  
The RO informed him that he would soon be sent a letter 
advising of the date and time of his examination, and that it 
was very important for him to report for the examination at 
the scheduled time.  The RO noted that, without an 
examination, VA would be unable to fully evaluate his 
disability, and his claim might be delayed.

In June 1996, the veteran failed to report for a VA 
examination.  In a rating decision dated later that month, 
the RO granted entitlement to service connection for a 
postoperative left tendon patellar rupture, and assigned a 
noncompensable evaluation, effective April 2, 1996.  In that 
decision, the RO noted that the grant was based upon his 
service medical records, which revealed that he had received 
surgical treatment for a left tendon rupture during service.  
The RO also noted that a noncompensable evaluation had been 
assigned because the veteran had failed to report for a VA 
examination; consequently, there was no recent medical 
evidence regarding the current status of his condition.

In a statement received in February 1997, the veteran 
indicated that he was seeking an increased evaluation for his 
service-connected left knee disability.  He reported that he 
was currently being seen by a physician at the VA Medical 
Center (MC) in Long Beach, California, and that he was 
currently working at the VAMC in Los Angeles.  

The RO subsequently obtained the veteran's VA outpatient 
treatment records from the VAMC in Long Beach.  In an April 
1997 rating decision, the RO denied entitlement to a 
compensable evaluation for a left knee disorder.

Thereafter, in September 1997, the veteran underwent a VA 
general medical examination at the VAMC in Long Beach.  He 
complained of pain in the upper lateral, medial, and lower 
patellar tendon, which reportedly increased after work.  
Examination showed range of motion in the left knee to be to 
95 degrees of flexion and 185 degrees of  extension.  No 
deformity or swelling was noted, but some crepitus was found 
with movement of the left patellar tendon.  The examiner 
noted that X-rays were going to be obtained to rule out 
chondromalacia, and that an orthopedic consultation was being 
ordered.  The examiner noted a diagnosis of status post left 
patellar tendon reconstruction, times-two, with crepitus and 
pain with motion, as described by the patient.  X-rays 
reportedly showed bony fragments of the patellar ligament 
secondary to surgery.

An addendum to the report of the September 1997 examination 
reveals that the veteran failed to report for an examination 
by an orthopedic specialist in October 1997.

In the November 1997 rating decision, the RO noted that the 
veteran had failed to report for his schedular orthopedic 
examination.  The RO nevertheless determined that the results 
of his September 1997 examination supported the assignment of 
a 10 percent evaluation under the criteria of Diagnostic Code 
(DC) 5257.

In a statement received in December 1997, the veteran 
expressed disagreement with the 10 percent evaluation 
assigned for his left knee disorder.  He indicated that a 
10 percent disability rating was not sufficient, and that he 
wished to appeal the RO's decision.

In a letter dated in April 1998, the RO instructed the 
veteran that he was being given another opportunity to appear 
for the special orthopedic examination that he had previously 
failed to report for.  The RO advised the veteran that, under 
the provisions of 38 C.F.R. § 3.655, a claimant for whom an 
examination is scheduled is required to report for that 
examination.  The RO noted that, if he failed to report for 
his examination, his claim for an increased evaluation would 
be denied without further consideration of its merits.

The record reflects that the veteran subsequently reported 
for a VA examination in June 1998.  Examination revealed no 
evidence of edema or erythema, and no evidence of cruciate or 
collateral ligament injury was noted.  McMurray's test was 
also found to be negative, but some mild tenderness was noted 
over the left anterior knee.  The examiner noted that the 
veteran was able to fully extend his knee from 0 to 140 
degrees.  No atrophy was noted in the left lower extremity, 
but flexion and motor strength in the left thigh was found to 
be 60 percent of normal.  Range of motion and motor strength 
were also found to be 40 percent of normal in the left ankle 
and left lower leg.  The examiner noted diagnoses of status 
post left patellar fracture with surgical repair, status post 
removal of bone spurs in the left knee joint, and 
osteoarthritis of the left knee.

In the December 1998 SOC, the RO denied entitlement to an 
increased evaluation for the veteran's service-connected left 
knee condition.  

Thereafter, in a deferred rating decision dated in January 
2000, the RO noted that the veteran's last VA examination had 
not included adequate consideration of functional loss due to 
pain or other symptoms, as required by the Court of Appeals 
for Veterans Claims (Court) holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  It was therefore determined that 
another VA examination had to be conducted.  In a letter 
dated later that month, the RO advised the veteran that he 
would be scheduled for another VA examination.

In a July 2001 letter, the RO advised the veteran of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  In that letter, the RO advised the veteran of that 
medical evidence showing an increase in the level of his 
disability would best evidence that he could submit to 
substantiate his claim.  The RO noted that he should 
therefore identify any records of treatment that he had 
received so that the RO could obtain those records on his 
behalf.  Several release forms were enclosed with this 
letter.  The RO also advised the veteran that he might be 
scheduled for an examination, and that, if that occurred, it 
was imperative that he report for the examination.  The RO 
noted the provisions of 38 C.F.R. § 3.655 in this letter, 
including the portion of that regulation requiring that, when 
a veteran failed to report for an examination scheduled in 
conjunction with a claim for an increase, his claim shall be 
denied.

Thereafter, VA arranged for QTC Medical Services to conduct 
an orthopedic examination of the veteran.  The veteran was 
advised of the date, time, and location of this examination 
in a March 2002 letter.  In April 2002, QTC Medical Services 
advised VA that the veteran had failed to report for his 
scheduled examination.

In the April 2002 SSOC, the RO continued to deny entitlement 
to an increased evaluation for the veteran's service-
connected left knee disorder.  In the SSOC, the RO noted that 
the veteran had failed to report for a scheduled examination 
earlier that month.

The record reflects that no subsequent correspondence was 
received from the veteran.  In an October 2002 statement, the 
veteran's accredited representative argued that an increased 
evaluation was warranted for the veteran's left knee 
disorder.  No explanation was offered regarding the veteran's 
failure to report for his scheduled examination.


II.  Legal Analysis

A.  Preliminary matters - VCAA

As noted above, during the pendency of this appeal, the 
President signed into law the VCAA, Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the assistance to be 
afforded to claimants in substantiating their claims.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The Court has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West Supp. 
2002).  Therefore, for purposes of the present case, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO or 
other development is necessary in order to assure compliance 
with the new legislation.  We note that the development of 
medical evidence appears to be complete.  By virtue of the 
SOC, the SSOC, and correspondence provided by the RO, the 
appellant has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  
Likewise, he has also been given notice that VA has a duty to 
assist him in obtaining any evidence that may be relevant to 
this appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).  In 
this regard, the Board notes the letter issued in July 2001 
in which the RO advised the veteran of the enactment of the 
VCAA and what the evidence must show to substantiate his 
claim.  The RO also informed the veteran that VA would obtain 
medical records that he identified on his behalf.  

It appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  As 
discussed in the Factual Background, above, the veteran 
failed to report for a scheduled medical examination in April 
2002.  To the Board's knowledge, the veteran has provided no 
explanation for his failure to report for the May 2000 
examination, nor has he indicated that his mailing address 
has changed.

Pursuant to 38 C.F.R. 3.655(b), when a claimant fails to 
report for an examination scheduled in conjunction with a 
claim for an increased rating, his claim shall be denied.  As 
will be discussed in greater detail below, the Board believes 
that the veteran's claim must be denied under the provisions 
of 38 C.F.R. § 3.655.  The Board also believes that an 
additional remand of this case in order to provide him with 
an additional opportunity to appear for a VA examination is 
unnecessary.  We must emphasize, as has the Court, that 
"[t]he duty to assist in the development and adjudication of 
a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996).  "If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  

Furthermore, a claimant is under a duty to keep the RO (and, 
when necessary, the Board) apprised of a means of 
communicating with him.  See 38 C.F.R. § 1.710.  As will be 
explained in greater detail below, the RO specifically 
advised the veteran of the consequences of failing to report 
for a scheduled examination.  Nevertheless, he then failed, 
without explanation, to report for a scheduled examination in 
April 2002.  The Board finds that the RO has satisfied the 
requirements of the VCAA by advising him of the importance of 
appearing for an examination, and of the consequences of 
failing to report for an examination.

In summary, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2001)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.


B.  Increased evaluation for a left knee disorder

VA regulations address the consequences of a veteran's 
failure to attend scheduled medical examinations.  38 C.F.R. 
§ 3.655(a) (2002) provides that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with subsection (b) of 38 C.F.R. § 3.655, as 
appropriate.  When a claimant fails to report for an 
examination scheduled in conjunction with an increased rating 
claim, the claim shall be denied.  38 C.F.R. § 3.655(b).

In this case, the veteran failed to report for a scheduled 
examination.  As explained in the Factual Background, above, 
this examination was necessary because a previous examination 
conducted in June 1998 had failed to address whether or not 
the veteran experienced additional functional loss due to 
pain or other symptoms of his left knee disability, as 
required by judicial caselaw and regulations.  There is no 
evidence that the veteran had good cause for his failure to 
report for the scheduled examination.  Neither he nor his 
representative has offered any explanation as to why he 
failed to appear for the April 2002 examination.  There is no 
other evidence in the record which would indicate good cause.  
Nor did the veteran request that another VA examination be 
scheduled. 

The Board notes that, after failing to report for an earlier 
examination in October 1997, the veteran was notified of the 
requirements of 38 C.F.R. § 3.655 in an April 1998 letter 
from the RO.  In that letter, he was also specifically 
advised that a failure to report for a scheduled examination 
would result in the denial of his claim without further 
consideration of its merits.  In a July 2001 letter, the RO 
again advised the veteran as to the provisions of 38 C.F.R. 
§ 3.655 and the consequences of failing to report for a 
scheduled examination.  Thus, the evidence of record clearly 
shows that the RO took all appropriate steps to notify the 
veteran of the consequences of failing to report for a 
scheduled examination.



The record reflects that a copy of the letter advising the 
veteran of the date and time of his April 2002 examination is 
associated with the claims folder.  It appears that this 
letter was sent to the most recent mailing address of record, 
which was first reported to the RO in a document received in 
October 1999.  Correspondence has been repeatedly mailed by 
the RO to that address since that time, and there is no 
evidence to suggest that this address has changed or that any 
of the mail sent by the RO was not received.  In fact, it 
appears that an SSOC was mailed to that address shortly after 
the veteran failed to report for his examination in April 
2002, and there is no indication that this document was 
returned as undeliverable.  In any event, if the veteran's 
mailing address changed at any time between August 1999 and 
April 2002, he should have known of the importance of 
advising the RO of that change.  In Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993), the Court stated that, "[i]n the 
normal course of events, it is the burden of the veteran to 
keep the VA apprised of his whereabouts.  If he does not do 
so, there is no burden on the part of the VA to turn up 
heaven and earth to find him."  In short, the evidence of 
record shows that the RO also took all appropriate steps to 
notify the veteran of the date, time, and location of the 
scheduled examination.

In summary, the Board finds that, because the veteran failed 
without good cause to report for examinations in conjunction 
with his increased rating claim, his claim of entitlement to 
an increased evaluation for a left knee disorder must be 
denied, as mandated by 38 C.F.R. § 3.655(b).  See also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The veteran is free to file a new claim for increased 
compensation benefits at any time, and the Board is hopeful 
that, if he does so, he will cooperate with the RO's efforts 
to obtain evidence in his behalf, such as by reporting for 
any scheduled examinations.


ORDER

Entitlement to an increased evaluation for a left knee 
disorder is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

